   Case: 4:21-cv-00848-JCH Doc. #: 8 Filed: 08/20/21 Page: 1 of 5 PageID #: 35


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MALAK BAALIM,                                       )
                                                    )
                Plaintiff,                          )
                                                    )
          vs.                                       )           Case No. 4:21-CV-848-JCH
                                                    )
STATE OF MISSOURI, et al.,                          )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon the amended complaint of self-represented plaintiff

Malak Baalim, otherwise known as Norbert K.O. Cody II. ECF No. 7. The Court previously

granted plaintiff in forma pauperis status. ECF No. 5. The Court has carefully reviewed plaintiff’s

amended complaint and, for the reasons discussed below, will dismiss this action pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                     Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded
   Case: 4:21-cv-00848-JCH Doc. #: 8 Filed: 08/20/21 Page: 2 of 5 PageID #: 36


facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the Court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                             Complaint

          On July 13, 2021, plaintiff filed a civil action titled “Motion Notice of Petition Recovery

of Monetary Damages.” ECF No. 1. The complaint was handwritten and not on a Court form.

Plaintiff named the State of Missouri and the Department of Corrections as defendants. Plaintiff

claimed to be a “creditor” and described defendants as “debtors.” Plaintiff appeared to allege a

false imprisonment claim. On July 23, 2021, the Court directed plaintiff to file an amended

complaint on a Court-provided form as required by the Local Rules of the Eastern District of

Missouri. ECF No. 3.

                                       Amended Complaint

          On August 17, 2021, plaintiff timely filed an amended complaint on the Court’s ‘Civil

Complaint’ form against the State of Missouri and Department of Corrections for “false



                                                  2
      Case: 4:21-cv-00848-JCH Doc. #: 8 Filed: 08/20/21 Page: 3 of 5 PageID #: 37


imprisonment, detainment, [and] detention.” ECF No. 7. Plaintiff alleges his statement of claim as

follows:

         I was unlawfully incarcerated from 12/25/20 to 06/02/21 held in custody in
         violation of the El Morocco Peace and Friendship Treaty 1787 article 7 and
         violation of uniform commercial code #2019042400584. Case # 2022-CR02131
         and 2022-CR02131-01[.] My 4th, 5th and 6th amendment where [sic] violated as I
         was detained and interrogated without waiving any of my rights and without having
         an attorney present. I was arrested without being properly identified, forced to
         fingerprint under my late grandfather NORBERT CODY name. No witness ever
         show’d [sic] up to a[] court appearance to support the accusations brought agaisn’t
         [sic] me. The court and plaintiff failed to state[] the cause of action for which relief
         may be granted pursuant to 509.050 on 03/17/21. I never received final disposition
         to information, complaint, indictment filed against me as I requested pursuant to
         217.450. I was held pass[ed] 120 days without being given trial purusant [sic] to
         217.490. I’m not given a fair trial with the Judges and Prosecutors being employed
         by the state and the State being the alle[g]ed injured party. I suffered emotional
         distress. My Charact[e]r has been dafamated [sic]. My Identity has been questioned
         and disrespected. I have lost personal relationships and business relationships.

         I missed out on financial gain from my llc’s. I been mased in the eye and threanted
         [sic] by correctional officers. I have been held in a[] high security facility when my
         classification was medium security. I was denied ediquate [sic] health service &
         my vegan diet.

Id.

           For relief, plaintiff requests $3,100,000 in monetary damages and to “place Norbert KO

Cody II, Joy Ann Cody, Faith Elizibeth Cody, Hope Nicole Cody, and Clarissa Maria Evans on

the don’t detain, arrest, prosecute list.” Id.

                                                     Discussion

         Plaintiff alleges he has been unlawfully incarcerated and cites to his underlying criminal

case, State v. Cody, Case No. 2022-CR02131-01 (22nd Jud. Cir. 2021). The Court has reviewed

the records of that case on Missouri Case.net, the State of Missouri’s online docketing system.1

Plaintiff was charged on March 18, 2021 with one count of burglary in the second degree, one


1 The Court takes judicial notice of these public state records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007)
(explaining that district court may take judicial notice of public state records); Stutzka v. McCarville, 420 F.3d 757,
760 n. 2 (8th Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).
                                                           3
   Case: 4:21-cv-00848-JCH Doc. #: 8 Filed: 08/20/21 Page: 4 of 5 PageID #: 38


count of attempted stealing, one count of harassment in the first degree, and one count of

harassment in the second degree. On May 5, 2021, plaintiff appeared for his arraignment. Plaintiff

indicated he did not wish to obtain counsel or have counsel appointed for him, and the circuit court

entered a plea of not guilty on plaintiff’s behalf. The criminal case is not yet scheduled for trial.

       Plaintiff's complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff

initiated the instant action while his state prosecution is still pending. In Heck v. Humphrey, 512

U.S. 477 (1994), the Supreme Court held that:

       in order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence had been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination or
       called into question by a federal court's issuance of a writ of habeas corpus.

Id. at 486-87. Consequently, plaintiff cannot maintain a claim for damages stemming from an

allegedly wrongful incarceration unless and until the conviction is expunged or overturned in an

appropriate proceeding. A claim for damages regarding a conviction or sentence that has not been

invalidated is not cognizable under § 1983. Id. at 487. See also Newmy v. Johnson, 758 F.3d 1008,

1009 (8th Cir. 2014); Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996). In applying Heck,

“there is no difference between a conviction which is outstanding at the time the civil rights action

is instituted and a potential conviction on a pending charge that may be entered at some point after

the civil rights action is instituted.” Simshauser v. State of Missouri, No. 4:06-CV-1596-HEA,

2007 WL 162294, at *2 (E.D. Mo. Jan. 17, 2007). “If such a pre-conviction § 1983 claim could

proceed while state criminal proceedings are ongoing, then there would be the potential for

inconsistent determinations in the civil and criminal cases.” Id.




                                                  4
   Case: 4:21-cv-00848-JCH Doc. #: 8 Filed: 08/20/21 Page: 5 of 5 PageID #: 39


       Notwithstanding Heck, the complaint is also legally frivolous as to defendants Missouri

Department of Corrections and the State of Missouri. Claims against these defendants are barred

by the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782 (1978). Moreover, the State

of Missouri, and by extension the Missouri Department of Corrections, is not a “person” for

purposes of a § 1983 action. Will v. Michigan Dept. of State Police, 491 U.S. 58, 63 (1989) (state

and state agencies are immune from damages under § 1983). This immunity extends not only to

plaintiff’s claims of false imprisonment, but also to his conclusory allegations that he was “denied

ediquate [sic] health service & my vegan diet.”

       Finally, to the extent plaintiff can be understood to ask this Court to dismiss, enjoin, or

otherwise intervene in his ongoing state criminal proceeding, his claims are barred under the

abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint is legally frivolous or fails to state a claim upon

which relief may be granted or both. See 28 U.S.C. § 1915(e)(2)(B).

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will accompany this Memorandum and Order.

Dated this 20th day of August, 2021.


                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                  5
